                    UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                          )
GUILFORD COLLEGE, et al.                  )
                                          )
             Plaintiffs,                  )
                                          )
 v.                                       )         Civil Action No. 1:18-cv-0891
                                          )
 KEVIN K. MCALEENAN, in his               )
 official capacity as Acting Secretary    )
 of Homeland Security, et al.,            )
                                          )
             Defendants.                  )
                                          )

           NOTICE TO THE COURT REGARDING ELECTRONIC
         LODGING OF THE CERTIFIED ADMINISTRATIVE RECORD

      Pursuant to this Court’s Order (ECF No. 56), Defendants hereby provide this

Notice to the Court regarding today’s lodging of a redacted version of the Certified

Administrative Record (“CAR”), attached hereto, in this matter via CM/ECF. Plaintiffs’

counsel was provided with a digital copy of the same CAR on May 9, 2019.



Dated: July 3, 2019                      Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         WILLIAM C. PEACHEY
                                         Director

                                         GLENN M. GIRDHARRY
                                         Assistant Director

                                              -1-




      Case 1:18-cv-00891-LCB-JEP Document 57 Filed 07/03/19 Page 1 of 3
                        By: /s/ Joshua S. Press
                            JOSHUA S. PRESS
                            Trial Attorney
                            United States Department of Justice
                            Civil Division
                            Office of Immigration Litigation
                            District Court Section
                            P.O. Box 868, Ben Franklin Station
                            Washington, DC 20044
                            Phone: (202) 305-0106
                            Facsimile: (202) 305-7000
                            e-Mail: joshua.press@usdoj.gov


                            Attorneys for Defendants




                              -2-




Case 1:18-cv-00891-LCB-JEP Document 57 Filed 07/03/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will provide electronic notice and

an electronic link to this document to all attorneys of record.


DATED: July 3, 2019

                              By: /s/ Joshua S. Press
                                  JOSHUA S. PRESS
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division




                                            -3-




      Case 1:18-cv-00891-LCB-JEP Document 57 Filed 07/03/19 Page 3 of 3
